                  Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 1 of 8




     DAN SIEGEL, SBN 56400
 1
     ANDREW CHAN KIM, SBN 315331
 2   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 839-1200
 4
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com;
     chankim@siegelyee.com
 6
     Attorneys for Plaintiff
 7
     JULIO NAVARRETE
 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
12                                              )
13   JULIO NAVARRETE,                           )   Case No.:
                                                )
14          Plaintiff,                          )   COMPLAINT FOR DAMAGES,
                                                )   DECLARATORY, AND INJUNCTIVE
15          vs.                                 )   RELIEF, AND DEMAND FOR JURY
16                                              )   TRIAL
     CITY AND COUNTY OF SAN                     )
17   FRANCISCO, and INDIVIDUALS,                )   Civil Rights
     NAMES UNKNOWN,                             )
18                                              )
19          Defendants.                         )
                                                )
20
            Plaintiff JULIO NAVARRETE alleges the following:
21
                                        INTRODUCTION
22
            1.     In late August 2018, Mr. Julio Navarrete, a prisoner in San Francisco
23
     County Jail, was boxing by himself in his cell for fitness and recreation when he
24
     inadvertently punched a jail bar and broke his left hand. Deputies and medical staff at
25
     the County Jail denied Mr. Navarrete access to adequate medical care for approximately
26
     two weeks and did not address his pain. When County Jail deputies finally brought Mr.
27
     Navarrete to the hospital, he was diagnosed with a closed displaced fracture of the base
28
     of his fifth metacarpal bone on his left hand and was scheduled for surgery four days


     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 1
                   Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 2 of 8




 1   later. Mr. Navarrete was not taken for surgery on the day he was scheduled, and he was
 2   not returned to the hospital for over three months. By the time he was returned to the
 3   hospital, his broken hand had fused improperly, and surgery was not possible without
 4   re-breaking his hand. As a result of the jail staff member’s deliberate indifference, Mr.
 5   Navarrete suffered a permanent deformity of his left hand and cannot close his hand
 6   completely. He further continues to suffer pain in his left hand.
 7                                JURISDICTION AND VENUE
 8            2.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
 9   and 1343(a)(3)-(4) because it is being brought to obtain compensatory and punitive
10   damages for the deprivations, under color of state law, of the rights of citizens of the
11   United States that are secured by the United States Constitution, pursuant to 42 U.S.C.
12   §§ 1983 and 1988. Plaintiff seeks declaratory and injunctive relief under 28 U.S.C. §§
13   1343, 2201, and 2202, 29 U.S.C. § 794a, 42 U.S.C. §§ 1983 and 12117(a). Plaintiff,
14   moreover, seeks remedies under 42 U.S.C. § 12131 and 29 U.S.C. § 701.
15            3.    The state law claims in this action are so related to the claims in the action
16   within the original jurisdiction of this Court that they form part of the same case or
17   controversy under Article III of the United States Constitution. The Court's jurisdiction
18   over these claims is invoked under 28 U.S.C. § 1367.
19            4.    Venue is proper, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because the
20   County of San Francisco defendants reside in this judicial district, and the events or
21   omissions giving rise to plaintiff’s claims occurred in this judicial district.
22                                             PARTIES
23            5.    Plaintiff Julio Navarrete is a citizen of the United States and a competent
24   adult.
25            6.    Defendant City and County of San Francisco (“CCSF”) is a municipal
26   corporation, duly organized and existing under the laws of the State of California, and is
27   the employer of the individual unknown CCSF defendants.
28



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 2
                  Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 3 of 8




 1          7.     Defendant employees of the City and County of San Francisco, whose
 2   names are unknown at this time.
 3          8.     Plaintiff alleges, on information and belief, that each of the defendants was
 4   at all material times an agent, servant, employee, partner, joint venturer, co-conspirator,
 5   and/or alter ego of the remaining defendants, and in doing the things hereinafter
 6   alleged, was acting within the course and scope of that relationship.
 7                                GENERAL ALLEGATIONS
 8          9.     Mr. Navarrete was booked into San Francisco County Jail 5 (“CJ5”) on
 9   October 2, 2016. He is serving a sentence and is expected to be released by the end of
10   the year. He has a high school diploma, and he is likely to do manual labor once he is
11   released.
12          10.    In late August 2018, Mr. Navarrete was recreationally boxing when he
13   inadvertently punched the jail bar and broke his left hand. Mr. Navarrete was in great
14   pain and complained about his injury to defendant’s deputies and jail medical
15   employees. Jail medical employees failed to conduct a proper examination and did not
16   take him to the hospital or take radiographic images of his hand. Instead, jail medical
17   employees wrapped his broken hand to a plastic splint with elastic bandages.
18          11.    The pain in Mr. Navarrete’s hand increased each day, and he complained
19   about it daily to jail staff members. Defendant deputies and jail medical staff employees
20   ignored his complaints and denied him medical care.
21          12.    Finally, on September 11, 2018, deputies brought Mr. Navarrete to S.F.
22   General Hospital where his treating physician diagnosed him with a closed displaced
23   fracture of the base of his fifth metacarpal bone and recommended he undergo surgery
24   to repair it. Mr. Navarrete consented to the surgery, which was then booked for
25   September 15, 2018. Defendant’s deputies in the jail in which Mr. Navarrete was housed
26   were aware of Mr. Navarrete’s scheduled surgery.
27          13.    On September 15, 2018, defendant deputies failed to take Mr. Navarrete to
28   S.F. General Hospital for his scheduled surgery. Mr. Navarrete asked the deputies why



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 3
                  Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 4 of 8




 1   he was not taken to his surgery and continued to complain that he was not being taken
 2   to his surgery.
 3          14.    For months following his missed surgery on September 15, Mr. Navarrete
 4   complained about the pain in his left hand increasing and complained about his missed
 5   appointment for surgery.
 6          15.    Over three months later, on December 18, 2018, deputies brought Mr.
 7   Navarrete back to S.F. General Hospital for the first time since his September 11
 8   appointment. The treating physicians examined his broken hand and recommended Mr.
 9   Navarrete not undergo the originally planned surgery because in the three months since
10   the last examination, the displaced fracture had improperly begun to fuse, and the
11   surgery would require them to re-break his left hand. They determined the risks did not
12   outweigh the benefits.
13          16.    Mr. Navarrete’s hand is permanently deformed because of the delay in
14   medical treatment, and it is still painful. He cannot completely close his hand. Mr.
15   Navarrete suffered unnecessary and permanent pain, as well as ongoing stress and
16   anxiety, as a result of defendants’ tortious, wrongful, and unconstitutional conduct.
17                                        EXHAUSTION
18          17.    On January 6, 2019, Mr. Navarrete timely presented a claim to the City

19   and County of San Francisco pursuant to California Government Code §§ 910, et seq.

20   The claim was delivered to an incorrect address. On December 10, 2019, Mr. Navarrete

21   presented an application to file a late claim to the City and County of San Francisco at

22   the correct address, and he included his original, timely-filed claim.

23          18.    On January 2, 2020, the City and County of San Francisco rejected Mr.

24   Navarrete’s claim. The City and County of San Francisco did not reject Mr. Navarrete’s

25   claim as untimely.

26   ///

27   ///

28



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 4
                  Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 5 of 8




                               FIRST CLAIM FOR RELIEF
 1
           DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEED IN
 2                 VIOLATION OF THE EIGHTH AMENDMENT
                 (Plaintiff Julio Navarrete against Unknown Defendants.)
 3                                   (42 U.S.C. § 1983)
 4          19.    Plaintiff re-alleges and incorporates by reference each and every allegation
 5   contained in the paragraphs above, as though fully set forth herein.
 6          20.    By virtue of the foregoing, unknown defendants acted under color of law
 7   when they were deliberately indifferent to Mr. Navarrete’s medical need and provided
 8   him with inadequate medical care.
 9          21.    CCSF employees to whom Mr. Navarrete complained to deliberately
10   ignored his claims and failed to summon or arrange for medical intervention, and
11   deliberately did not take him to his scheduled surgery.
12          22.    In doing so, the unknown defendants deprived Mr. Navarrete of his right
13   under the Eighth Amendment to the United States Constitution to be free from the cruel
14   and unusual punishment and/or other constitutional violations.
15                              SECOND CLAIM FOR RELIEF
                        VIOLATION OF THE CALIFORNIA BANE ACT
16
       (Plaintiff Julio Navarrete against Unknown Defendants and City and County of San
17                                          Francisco)
                                   (California Civil Code § 52.1)
18
            23.    Plaintiff re-alleges and incorporates by reference each and every allegation
19
     contained in the paragraphs above, as though fully set forth herein.
20
            24.    By virtue of the foregoing, the unknown defendants and City and County
21
     of San Francisco acted with deliberate indifference to Julio Navarrete’s serious medical
22
     needs thereby interfering by threats, intimidation, or coercion with his rights secured by
23
     the Constitution of the United States, the Constitution of the State of California, and/or
24
     statutory law.
25
            25.    By virtue of the foregoing, all defendants acted with malice and oppression
26
     and the intent to deprive and did deprive Mr. Navarrete of his rights to be free from
27
     constitutionally and statutorily inadequate medical care and medical battery.
28
     ///


     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 5
                     Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 6 of 8




 1                                 THIRD CLAIM FOR RELIEF
                            FAILURE TO SUMMON MEDICAL CARE
 2
           (Plaintiff Julio Navarrete against Defendant City and County of San Francisco)
 3                              (California Government Code § 845.6)

 4             26.    Plaintiff re-alleges and incorporates by reference each and every allegation

 5   contained in the paragraphs above, as though fully set forth herein.

 6             27.    By virtue of the foregoing, employees of defendant City and County of San

 7   Francisco failed in their obligation to summon medical care when plaintiff Julio

 8   Navarrete began suffering from the known and dangerous lack of treatment to his

 9   broken left hand. His medical need was serious and obvious, and CCSF employees failed

10   to take reasonable action to summon such medical care.

11             28.    By virtue of the foregoing, defendant City and County of San Francisco is

12   liable for its employees’ failures to summon needed medical care.

13                                                DAMAGES

14             29.    As a direct and proximate result of each defendants’ acts and/or omissions

15   as set forth above, Mr. Navarrete sustained, and is currently sustaining, the following

16   injuries and damages, past and future, including, but not limited to:

17                    a.    Emotional distress, fear, anxiety, sleeplessness, humiliation,
18                          indignity, and loss of liberty; and
19                    b.    Loss of enjoyment of life and other pain and suffering.
20                                         PUNITIVE DAMAGES
21             In taking the actions described above, the unknown defendants acted wrongfully,
22   oppressively, maliciously, and with the express purpose to harm Mr. Navarrete, or in
23   reckless disregard of the likelihood that her actions would harm Mr. Navarrete, and for
24   these reasons plaintiff is entitled to recover punitive damages against them in this
25   action.
26   ///
27   ///
28



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 6
                 Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 7 of 8




                                     PRAYER FOR RELIEF
 1
           WHEREFORE, plaintiff respectfully requests the following relief against each
 2
     and every defendant herein, jointly and severally:
 3
 4         a.     Compensatory damages in an amount according to proof, which is fair,

 5                just, and reasonable;

 6         b.     General damages;

 7         c.     Special damages;

 8         d.     Punitive damages under 42 U.S.C. § 1983 and state law in an amount

 9                according to proof and which is fair, just, and reasonable against unknown

10                defendants;

11         e.     For attorney’s fees and costs of suit under 42 U.S.C. § 1988;

12         f.     For attorney’s fees and cost of suit under California Civil Code §§ 52(b)(3)

13                and 52.1(h);

14         g.     All other damages, penalties, costs, interest, and attorney’s fees as allowed

15                by 42 U.S.C. §§ 1983 and 1988; California Code of Civil Procedure § 102.5;

16                California Civil Code §§ 52 et seq. and 52.1; and as otherwise may be

17                allowed by California and/or federal law;

18         h.     For declaratory and injunctive relief against CCSF; and

19         i.     For such other and further relief as the Court deems just and proper.

20   ///
     ///
21
22
23
24
25
26
27
28



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 7
                Case 3:20-cv-05299 Document 1 Filed 07/31/20 Page 8 of 8




                                   JURY TRIAL DEMAND
 1
           Plaintiff hereby respectfully demands a jury trial, pursuant to Rule 38 of the
 2
     Federal Rules of Civil Procedure.
 3
 4         Dated: July 31, 2020

 5                                                   SIEGEL, YEE, BRUNNER & MEHTA
 6
                                                     By: _/s/ Andrew Chan Kim_
 7                                                      Andrew Chan Kim

 8                                                   Attorneys for Plaintiff
                                                     JULIO NAVARRETE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Navarrete v. City and County of San Francisco, Case No.
     Complaint - 8
